IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1296-03


RICARDO SALINAS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Price, J., delivered the opinion for a unanimous Court.

O P I N I O N



	The appellant was convicted of possession of a controlled substance, enhanced by
two prior felony convictions, and sentenced to twenty-five years' confinement in the
Texas Department of Criminal Justice.  On direct appeal, the appellant complained that
the trial court erred in denying his motion for new trial on the basis of newly available
evidence.  In an unpublished opinion, the Fifth District Court of Appeals affirmed. (1) 
	We granted the appellant's petition for discretionary review to determine whether
the Court of Appeals erred in concluding that the evidence submitted during the hearing
on the motion for new trial was available to the appellant during the trial.  The difficult
procedural posture and the factual peculiarities of the case prevent us from reaching the
ground on which we granted review.
	After reviewing the Court of Appeals's opinion, the appellant's petition, the briefs
of the parties, and the relevant portions of the record, we conclude that our decision to
grant the appellant's petition was improvident. 
	The appellant's petition is dismissed.  See Tex. R. App. P. 69.3.
Delivered: June 8, 2005.
Do Not Publish.
1. Salinas v. State, No. 05-02-00505-CR (Tex. App.--Dallas, delivered July 3, 2003) (not
designated for publication).